DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



1.	Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim does not fall within at least one of the four categories of patent eligible subject matter because it recites a recording medium that is not explicitly limited to be non-transitory.  Therefore, it is within the scope of the disclosure that the claim is directed to a transitory signal per se. Transitory forms of signal transmission (for example, a propagating electrical or electromagnetic signal per se) do not fall within one of the four categories of invention. (In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, ___ (Fed. Cir. 2007))


2.	Claims 1, 5, 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 5, and 8 are directed to presenting product information and facilitating a purchase request, including facilitating interaction between consumers and businesses, which is considered a commercial interaction.  Commercial interactions fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claim 1 and 5 recite a system including a server, and a device with a processor, Claim 8 recites a method and at least one step.  Therefore, the claims are each directed to one of the four statutory categories of invention (apparatus, process).
Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding independent claim 1, the claim sets forth a process in which product information is presented to a user, and a request to purchase a product presented in that information is processed, including through the facilitation of consumer-to-business interaction, in the following limitations:

 an information acquisition unit for acquiring transaction information for trading at least one transaction object including a product or service related to the content data, and 
a transaction screen generation unit for generating a transaction screen enabling trading of the transaction object based on the transaction information, 
a reception unit for receiving a transaction request based on the transaction screen; and 
generates the transaction screen in a specific form independent of a type and contents of the transaction object by a function of the transaction screen generation unit.
 
The above-recited limitations establish a commercial interaction with a consumer to present product/service information to the consumer and to aid in the processing a a purchase request by the consumer.  This arrangement amounts to a sales activity or behavior.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See MPEP 2106.04(a)).
Claim 1 does recite additional limitations:  
a content distribution server for distributing content data and at least one movable body terminal device configured to be able to communicate with the distribution server and installed on a movable body, wherein: the movable body terminal device includes a terminal device-side processor, wherein the terminal device-side processor functions as 
and the distribution server includes a server-side processor, wherein the server-side processor functions as,
a content acquisition unit for acquiring the content data, and 
a content reproduction unit for reproducing and outputting the content data;.
wherein: the terminal device-side processor functions as a display unit for displaying the transaction screen on a display provided on the movable body terminal device, and 
the server-side processor

These additional elements merely amount to the general application of the abstract idea to a technological environment and insignificant extra-solution activity. The specification makes clear the general-purpose nature of the technological environment. Paragraphs 32-46 indicate that while exemplary general purpose systems may be specific for descriptive purposes, any elements or combinations of elements capable of implementing the claimed invention are acceptable.  That is, the technology used to implement the invention is not specific or integral to the claim.
Therefore, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional limitations are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Communicating information (i.e., receiving or transmitting data over a network) and displaying information (e.g., Presenting offers and gathering statistics) have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.                

Independent Claim 8 is parallel in scope to claim 1 and ineligible for similar reasons.  Dependent claim 5 merely embellishes the abstract idea and does not confer eligibility on the claimed invention.

EXAMINER NOTE: Claim 9 would be rejected herein on similar grounds to claims 1 and 8 if it were directed to one of the four statutory categories of invention.

Claim Interpretation
	The Examiner notes that while elements of the claim may initially appear to invoke 35 USC 112(f), as reciting nonce-term plus a function, (e.g., “content acquisition unit for acquiring…), such terms have been given a structure within the claims, e.g., “wherein the terminal-device processor functions as”.  Accordingly, the claims are not interpreted under 35 USC 112(f).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 8, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winkelman et al. (US 20150127493 A1, hereinafter Winkelman).
Regarding Claim 1
Winkelman discloses an information providing system comprising 
a content distribution server for distributing content data (fig. 3, ¶41: system server 400)
at least one movable body terminal device configured to be able to communicate with the distribution server and installed on a movable body (fig. 3, ¶¶31-32: vehicle 300)
wherein: the movable body terminal device includes a terminal device-side processor (fig. 3, ¶¶31-32: vehicle 300)
wherein the terminal device-side processor functions as 
a content acquisition unit for acquiring the content data (fig. 3, ¶¶31-32) 
a content reproduction unit for reproducing and outputting the content data (fig. 3, ¶¶31-32)
the distribution server includes a server-side processor (¶42) 
wherein the server-side processor functions as 
an information acquisition unit for acquiring transaction information for trading at least one transaction object including a product or service related to the content data (¶41: system server 400 gathers information from merchant server 390)
a transaction screen generation unit for generating a transaction screen enabling trading of the transaction object based on the transaction information (¶22: system server retrieves information to generating screen in vehicle 300 for displaying a menu that allows for purchase of items from a merchant)
 wherein: the terminal device-side processor functions as a display unit for displaying the transaction screen on a display provided on the movable body terminal device, and a reception unit for receiving a transaction request based on the transaction screen (at least figures 1-2A, ¶¶22-29) 
the server-side processor generates the transaction screen in a specific form independent of a type and contents of the transaction object by a function of the transaction screen generation unit (¶48: system launches an app specific to a merchant that presents a menu of items for purchase)

Regarding Claims 8, 9
Claims 8 and 9 are substantially similar to claim 1 and are rejected on similar grounds.
Regarding Claim 5
Winkelman further discloses:
wherein: the transaction information acquired by the server- side processor by a function of the information acquisition unit includes information indicating an upper limit quantity of the transaction object (¶52: threshold amount)
the information providing system includes the plurality of movable body terminal devices; and
the server-side processor functions as a transaction quantity counting unit for counting a transaction quantity of the transaction requests which the terminal device-side processors of the plurality of movable body terminal devices have received by the reception unit (¶52: system determines if orders exceed limit set by threshold amount)
and a transaction restriction unit for restricting the transaction requests to be received by the movable body terminal devices by the reception unit when the transaction quantity counted by the transaction quantity counting unit reaches the upper limit quantity of the transaction information (¶52: if over limit, transaction is restricted by system by requirement for additional security verification)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Winkelman in view of Enriquez et al. (US 20170127230 A1, hereinafter Enriquez).
Winkelman discloses the claimed invention except for:
wherein the terminal device-side processor displays the transaction screen on the display in a state where the movable body is stopping and stops displaying the transaction screen while the movable body is moving

Enriquez teaches that it is known to include altering the contents of an in-vehicle based on a determination of whether the vehicle is moving or stopped (see at least ¶58, 59) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the in-vehicle purchasing system of Winkelman such that the contents of the in-vehicle display are altered based on a determination of whether the vehicle is stopped or moving, as taught by Enriquez, since such a modification would have increased the safety of providing in-vehicle content to a vehicle occupant.


5.	Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Winkelman in view of Greenstone (US 20130080319 A1).
Regarding Claim 3
Winkelman discloses:
wherein: the content data includes transaction object information indicating a name or type of the transaction object (Winkelman: fig. 2A); 
the transaction screen is a screen in which the transaction information for trading the transaction object related to the transaction object information is disposed in the specific form (Winkelman: fig. 2A)

Winkelman does not explicitly disclose:
the terminal device-side processor does not display the transaction screen on the display after a preset display period has passed since the transaction object information included in the content data was reproduced by a function of the content reproduction unit

Greenstone teaches that it is known to include not displaying a transaction screen after a preset period has passed since product information was reproduced by a function of a unit (at least ¶85, 89-91: order abandoned and no longer displayed after a session timeout) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Winkelman with the session timeout features of Greenstone, since such a modification would have provided inexpensive and efficient utilization of ecommerce microsites with integrated and centralized virtual shopping carts on a large scale. (at least ¶11 of Greenstone)

Regarding Claim 4
Winkelman in view of Greenstone further discloses:
wherein the terminal device-side processor acquires information specifying the display period together with the transaction screen (Greenstone:  at least ¶85, 89-91: transaction timeout period received from system and evaluated)


6.	Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Winkelman in view of Enriquez as applied to claim 2 above, and further in view of Greenstone.
Regarding Claim 6
Winkelman in view of Enriquez discloses:
wherein: the transaction screen includes a first transaction screen and a second transaction screen (Winkelman: fig. 2A-2B), 
and the second transaction screen is a screen in which the transaction information on the plurality of transaction objects is displayed as a list (Winkelman: fig. 2A); 
the terminal device-side processor displays the first transaction screen on the display when the movable body stops from a moving state, and displays the second transaction screen on the display when the movable body is estimated to continue stopping (Enriquez: ¶58-59)

Winkelman in view of Enriquez does not explicitly disclose:
wherein the first transaction screen is a screen in which the transaction information on one of the transaction objects is disposed in the specific form 

Greenstone teaches that it is known to include a first screen showing information regarding a product in a specific form and a second screen showing a list of products (at least ¶69-70: consumer views upsell offer (transaction information) and can add items to a shopping cart (list)) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Winkelman in view of Enriquez, with the multiple screen functionality of Greenstone, since such a modification would have provided inexpensive and efficient utilization of ecommerce microsites with integrated and centralized virtual shopping carts on a large scale. (at least ¶11 of Greenstone)

Regarding Claim 7
Winkelman in view of Enriquez and Greenstone discloses:
wherein the terminal device-side processor displays the transaction information on the transaction object for which the transaction request is not accepted on the second transaction screen together with information indicating that the transaction request is not accepted (Greenstone: ¶84: cancel message displayed notifying consumer that an order has not been approved/accepted)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Giuli et al. (US 20190147513 A1) discloses a method for making a purchase using a vehicle computing system includes receiving input to the vehicle computing system instructing order initiation, including initiating the purchase process using the in-vehicle display.
Chen et al. (US 20180033007 A1) discloses a system and method are disclosed for making secure, mobile financial transactions, including the ability to purchase items through the in-vehicle infotainment system.
“In-car infotainment market to reach $21.53 billion…” (PTO-892 Reference U) disclose the general state-of-the-art of in-vehicle infotainment systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625